Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Title Objection Withdrawal
Applicant’s amendment of the title of the invention is acknowledged. Thus, the objection to title is withdrawn.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uno (U.S. Patent Pub. No. 2013/0207171).
	Regarding Claim 1
	FIG. 10 (annotated below) of Uno discloses a semiconductor device comprising: a substrate (101) having one surface; and an interconnection layer disposed on the one surface of the substrate, the interconnection layer including a plurality of capacitors each having a metal-insulator-metal structure, wherein the interconnection layer has a plurality of insulating films and a plurality of interconnection parts alternately stacked in 

    PNG
    media_image1.png
    501
    430
    media_image1.png
    Greyscale

	Regarding Claim 6
	FIG. 10 of Uno discloses the portion of the third interconnection part forming the second electrode of the first capacitor (C1) is disposed on the first electrode of the first capacitor only through the capacitance film (114) in the hole, and in each of the second .

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Uno, in view of Lin (U.S. Patent Pub. No. 2004/0245580) of record, in view of Yuan (U.S. Patent Pub. No. 2016/0155547) of record.
	Regarding Claim 2
	Uno discloses Claim 1. 
Uno fails to disclose “the interconnection layer includes a first resistor and a second resistor connected in series to the first resistor, one of the first resistor and the second resistor has a temperature coefficient of resistance with a positive value while the other of the first and second resistors has a temperature coefficient of resistance with a negative value, and the second resistor has an end located on the same plane as the ends of the subject electrodes provided by the same interconnection part, and is made of a same material as the subject electrodes”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Uno, as taught by Lin. The ordinary artisan would have been motivated to modify Uno in the above manner for the purpose of forming passive devices in a wafer fab and in a bump fab (Para. 10 of Lin).
Uno as modified by Lin fails to disclose “the interconnection layer includes a first resistor and a second resistor connected in series to the first resistor, one of the first resistor and the second resistor has a temperature coefficient of resistance with a positive value while the other of the first and second resistors has a temperature coefficient of resistance with a negative value”.
	FIG. 1 of Yuan discloses a similar semiconductor device, wherein the interconnection layer includes a first resistor and a second resistor connected in series to the first resistor, one of the first resistor and the second resistor has a temperature coefficient of resistance with a positive value while the other of the first and second resistors has a temperature coefficient of resistance with a negative value [0004]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Uno, as taught by Yuan. The ordinary artisan would have been motivated to modify Uno in the above manner for the purpose of temperature coefficient compensation (Para. 2 of Yuan).

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Mikawa (U.S. Patent Pub. No. 2006/0038217), in view of Ito (U.S. Patent Pub. No. 2006/0163638). 
	Regarding Claim 4
	FIGS. 1-4 of Mikawa disclose a method for manufacturing a semiconductor device, the semiconductor device including a substrate (1) having one surface, an interconnection layer disposed on the one surface of the substrate, and including a plurality of capacitors each having a metal-insulator-metal structure, 28 / 31wherein the interconnection layer being formed of a plurality of insulating films (5-13) and a plurality of interconnection parts (7, 12, 16) alternately stacked in a stacked direction, each of the capacitors includes a first electrode and a second electrode provided by any two of the plurality of interconnection parts opposed to each other in the stacked direction, in which the first electrode is one of the two interconnection parts located adjacent to the substrate and the second electrode is the other located opposite to the substrate with respect to the first electrode, among the plurality of capacitors, one of the first electrode and the second electrode of each capacitor (between 7 and 16 and between 12 and 16) is provided by a same one of the interconnection parts as a subject electrode (16), and a distance between the first electrode and the second electrode is different among the plurality of capacitors to have different capacitances among the plurality of capacitors, and the subject electrodes provided by the same one of the interconnection parts are covered with at least one of the insulating films (19), and have ends located on a same plane, the method for manufacturing the semiconductor device, comprising: preparing the substrate having the one surface; and the forming of the interconnection layer further includes forming a hole (13h) by dry etching in one (13) of the insulating films to 
Mikawa fails to disclose “forming the subject electrodes by patterning the metal layer through dry etching such that the subject electrodes are formed at a time”.
	FIG. 3 of Ito discloses a similar semiconductor device, wherein the interconnection parts (116) are formed by patterning the metal layer through dry etching [0073] such that the subject electrodes are formed at a time. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Mikawa, as taught by Ito. The ordinary artisan would have been motivated to modify Mikawa in the above manner for the purpose of suppressing degradation of capacitor dielectric film (Para. 35 of Ito).

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Mikawa and Ito, in view of Lin, in view of Yuan.
	Regarding Claim 5
	Mikawa as modified by Ito discloses Claim 4. 

	FIG. 6 of Lin discloses a similar method for manufacturing a semiconductor device, wherein the metal layer is patterned through the dry etching (as taught by Lin’546) to form a second resister (440) together with the subject electrodes (134, 152) such 29 / 31that an end of the second resistor is located on the same plane as the ends of the subject electrodes. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Mikawa, as taught by Lin. The ordinary artisan would have been motivated to modify Mikawa in the above manner for the purpose of forming passive devices in a wafer fab and in a bump fab (Para. 10 of Lin).
Mikawa as modified by Ito and Lin fails to disclose “forming a first resistor” and “the second resistor is connected in series to the first resistor, the second resistor having a temperature coefficient of resistance with a sign opposite to a sign of a temperature coefficient of resistance of the first resistor”.
	FIG. 1 of Yuan discloses a similar method for manufacturing a semiconductor device, wherein the interconnection layer includes a first resistor and a second resistor 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Mikawa, as taught by Yuan. The ordinary artisan would have been motivated to modify Mikawa in the above manner for the purpose of temperature coefficient compensation (Para. 2 of Yuan).

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Uno, in view of Won (U.S. Patent Pub. No. 2004/0065938).
	Regarding Claim 7
	Uno discloses Claim 6. 
Uno fails to disclose “the interconnection layer further includes a protection film on the third insulating film except inside of the hole the capacitance film is disposed on the protection film, and in the hole, the second electrode of the first capacitor is disposed on the first electrode only through the capacitance film”.
	However, FIG. 10 of Uno discloses the capacitance film (114) is disposed on the third insulating film (112); furthermore, FIG. 5 of Won discloses a similar method for manufacturing a semiconductor device, wherein the interconnection layer further includes a protection film (105); and the capacitance film (118) is disposed on the protection film except inside of the hole. Thus, Uno as modified by Won discloses the claimed limitation. 
.

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 4 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892